Citation Nr: 0521934	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-33 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury, to include arthritis.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service as a member of the 
Merchant Marine from December 1941 to May 1945.  There is a 
DD-214 on file showing Merchant Marine duty from December 
1941 to April 1943.  He was credited with oceangoing service 
from December 7, to December 26, 1941; from January to March 
1942; from July 1942 to September 1942; and, from October 
1942 to January 1943.  Other documents on file show he has 
alleged, and has been shown to have had, duty onboard the SS 
Joyce Kilmer from 1944 to May 1945.  There is a document 
showing discharge from the Merchant Marine in May 1945, but 
it is not clear that his period has been certified as 
"oceangoing service" for VA purposes.  This matter will be 
clarified as part of the requested development.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
service connection for knee injury and for hearing loss.

Appellant was scheduled to testify in a video hearing before 
the Board in July 2005, but he failed to report for the 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, there is a period of duty onboard the Joyce 
Kilmer, that needs verification.  Documents have not verified 
that the period of 1944 to May 1945 was "oceangoing" 
service for VA purposes.  

Assuming that this period is verified, further development is 
also indicated.  Appellant has asserted that he injured his 
right leg while loading the ship in Russia.  He has reported 
that he had been treated or examined annually by the Coast 
Guard from 1946 to 1979.  He reported being examined in 
Baltimore and Norfolk in order to renew his Merchant Seaman's 
License as a Ship Master.  Those records are potentially 
probative as to at least one issue at hand, and could provide 
continuity of treatment.  It does not appear that these 
records have ever been requested.  Moreover, there is a 
history of VA medical treatment at the VA in Hampton, 
Virginia, in the 1980's.  These records are also potentially 
important to this case.  Again, it does not appear that these 
records have been sought.

In view of the forgoing this case is REMANDED for the 
following actions:

1.  The RO should verify whether the duty 
onboard the Joyce Kilmer from 1944 to 
1945 qualified as "oceangoing" service 
for VA purposes.  Documentation so 
verifying, or not should be associated 
with the claims file.

2.  RO should, with appellant's 
assistance as needed, attempt to obtain 
Coast Guard records from Norfolk and 
Baltimore dated from 1946-1979 and used 
for keeping his Seaman's license.  
Records of 1980's VA treatment at the 
Hampton facility should also be sought.  
To the extent an attempt to obtain 
records is unsuccessful, appellant and 
his representative should be kept 
informed.  Further, the claims file 
should contain documentation of all 
attempts made to obtain the records.

3.  Thereafter, the matter should be 
readjudicted by the RO.  If it is 
determined, based on records obtained 
that examination is needed, such 
examination(s) should be conducted.  To 
the extent the benefits sought are not 
granted, appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the matter should 
be returned to the Board in accordance 
with appropriate procedures, to the 
extent such action is in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




